t c memo united_states tax_court june shaw petitioner v commissioner of internal revenue respondent docket no filed date charles a naegele for petitioner jessica r browde and matthew carlson for respondent memorandum findings_of_fact and opinion lauber judge respondent determined with respect to petitioner’s federal_income_tax for a deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6662 penalty of dollar_figure the issues for unless otherwise indicated all statutory references are to the internal continued decision are whether petitioner is entitled to a nonbusiness worthless_debt deduction under sec_166 whether petitioner is liable for an addition_to_tax for late filing of a tax_return under sec_6651 and whether petitioner is liable for the accuracy-related_penalty under sec_6662 we sustain respondent’s disallowance of the worthless_debt deduction because petitioner has failed to prove that the debt was a bona_fide debt or that the obligation if bona_fide had become worthless at yearend we also sustain respondent’s determination of the addition_to_tax and the accuracy-related_penalty findings_of_fact some of the facts have been stipulated and are so found petitioner resided in roseville california when she filed the petition during petitioner sold an apartment building that she owned in fairfield california and realized a significant gain on the sale she reported this gain under the installment_sale_method and expected to report a substantial portion of this gain on her tax_return for during she searched for a suitable investment vehicle for the sale proceeds she initially hoped to shelter this gain by continued revenue code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar completing a like-kind_exchange but she was unable to locate an acceptable replacement_property srg corp is a california corporation originally owned by petitioner’s father when he passed away all ownership interests in the business passed to his wife and his children srg corp is now owned by petitioner her mother and her siblings including her brother kenneth shaw mr shaw was president of the company which was a family-owned real_estate corporation at all relevant times since petitioner has worked for srg corp as an officer and as an employee she was paid a salary for her services as the bookkeeper and chief financial officer of srg corp she had check-signing authority over one or two of the company’s bank accounts her responsibilities included handling the accounts_payable the accounts_receivable and all office matters as of srg corp owned several real_estate properties all held for their potential to produce rental income these properties included single-family and multifamily units as well as one commercial property sometime in mr shaw decided that srg corp would undertake its first real_estate development project to this end he located a derelict property with the intent to rehabilitate it into a food court and related commercial units to finance the development mr shaw obtained from united commercial bank ucb a dollar_figure million mortgage loan to purchase the underlying property and a dollar_figure million line of credit to pay construction expenses in addition to these funds mr shaw estimated that he would need another dollar_figure million to dollar_figure million to complete the renovation he planned to name the rehabilitated property shaw plaza in date mr shaw obtained a commitment from lisa lembi to invest dollar_figure million in shaw plaza in exchange ms lembi would receive a equity_interest in the newly created shaw plaza llc and srg corp would then own the remaining equity_interest one month later ms lembi formally rescinded her commitment to invest in shaw plaza leaving srg corp as the sole owner of the venture forced to look for other sources of funding to complete the development of shaw plaza mr shaw approached petitioner in date petitioner agreed to commit dollar_figure million in the form of a revolving line of credit to the development of shaw plaza the note from srg corp executed on date called for annual interest which was to accrue until date when the principal was also due petitioner did not require any collateral and the line of credit was unsecured at all times no interest or principal was ever paid on the note during petitioner made separate advances to srg corp transferring funds periodically as the company needed money for construction these transfers began in early january and occurred at regular intervals through date petitioner advanced dollar_figure between january and june and another dollar_figure between july and december she effected the transfers by writing checks from her personal bank account and depositing the checks in srg corp ’s bank account srg corp encountered financial difficulties during cashflow was tight in january when there were insufficient funds to pay all creditors the company’s financial situation became worse during the second half of the year nevertheless petitioner continued to transfer funds to srg corp under the line of credit through date petitioner’s advances during that year totaled dollar_figure the shaw plaza development was unfinished at yearend and the project in mr shaw’s words was canceled at that point on her federal_income_tax return petitioner reported long-term_capital_gain of dollar_figure representing gain from the installment_sale reporting of the sale of the fairfield apartment building by way of partial offset against this gain petitioner claimed a nonbusiness worthless_debt deduction of dollar_figure for the funds she had transferred to srg corp during at trial petitioner presented no documentary_evidence as to srg corp ’s financial condition at yearend the company continued to own the real_estate underlying the shaw plaza project as well as five or six other income- producing rental properties that it previously owned according to mr shaw some of these properties were under water and one or more properties may have been foreclosed upon or sold at short_sale some time after yearend however neither mr shaw the president of srg corp nor petitioner its chief financial officer produced any books records or financial statements showing the corporation’s annual income and expenses for or its assets liabilities or net_worth at any point in srg corp did not enter bankruptcy and was still an active corporation in date no documentation was presented to show that srg corp recognized cancellation_of_indebtedness_income for federal_income_tax purposes for the evidence was unclear as to whether petitioner made a demand for repayment of the note at yearend mr shaw testified that petitioner did not make any formal demand for repayment whereas petitioner recalled that she had made a demand for repayment of dollar_figure petitioner commenced no legal action in an effort to secure repayment and she did not obtain an opinion from an accountant or a financial consultant that the note was worthless rather petitioner drew an independent conclusion in her capacity as the company’s bookkeeper that srg corp would never be able to repay the money that she had transferred to it during petitioner timely filed form_4868 application_for automatic_extension of time to file u s individual_income_tax_return this extended her time to file her return until date the irs service_center in fresno california date-stamped her return as having an envelope postmark date of date i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and a taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving her entitlement to deductions allowed by the code and of substantiating the amounts of any claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact respondent bears the burden of production but petitioner bears the burden_of_proof with respect to the addition_to_tax under sec_6651 and any accuracy-related_penalty under sec_6662 see sec_7491 ii sec_166 bad_debt deduction a bona_fide debt sec_166 allows as a deduction any bona_fide debt that becomes worthless within the taxable_year for nonbusiness_bad_debt held by a taxpayer other than a corporation sec_166 does not apply and the taxpayer is allowed a short-term_capital_loss for the taxable_year in which the debt becomes completely worthless sec_166 sec_1_166-5 income_tax regs a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax regs a gift or contribution_to_capital is not considered a debt for purposes of sec_166 kean v commissioner t c pincite whether a purported loan is a bona_fide debt for tax purposes is determined from the facts and circumstances of each case see a r lantz co v united st424_f2d_1330 9th cir 401_f2d_600 9th cir aff’g tcmemo_1967_31 74_tc_476 citing cases transactions between family members are subject_to special scrutiny to determine whether a purported loan was actually a gift 549_f2d_1155 8th cir aff’g tcmemo_1975_319 92_tc_470 aff’d without published opinion 912_f2d_1466 5th cir a transfer between family members is presumed to be a gift perry v commissioner t c pincite 55_tc_172 this presumption may be rebutted by an affirmative showing that there existed at the time of the transfer a real expectation of repayment and an intent to enforce the collection of the indebtedness 12_tc_1158 aff’d per curiam 192_f2d_391 2d cir advances made by an investor to a closely held or controlled_corporation may properly be characterized not as a bona_fide loan but as a capital_contribution see 398_f2d_694 3d cir in general advances made to an insolvent_debtor are not debts for tax purposes but are characterized as capital contributions or gifts see dixie dairies corp v commissioner t c pincite 69_tc_814 for an advance to constitute a bona_fide loan the purported creditor must expect that the amount will be repaid see cma consol inc v commissioner tcmemo_2005_16 t c m cch in determining whether an advance of funds constitutes a bona_fide debt economic reality provides the touchstone if an outside lender would not have loaned funds to the corporation on the same terms as did the insider an inference arises that the advance is a not a bona_fide loan see fin hay realty co f 2d pincite the court may properly characterize a transfer of funds to a corporation as other than a debt even if all the formal indicia of an obligation were meticulously made to appear ibid see davis v commissioner t c pincite the question of whether the advances made by petitioners are debt or equity depends on the economic_substance of the transactions between them and not upon the form of the advances estate of reynolds v commissioner t c pincite petitioner’s transfer of funds to a family real_estate company whose other owners were her mother and her siblings creates an inference that the transaction may have been directly or indirectly a gift petitioner was an officer and an employee of srg corp and also had some form of ownership_interest in the company because the company was experiencing financial distress during an inference arises that her payments may have been a capital_contribution in either case the central inquiry is whether petitioner has demonstrated that at the time she advanced the funds she had a real expectation of repayment and an intent to enforce collection of the indebtedness see davis v commissioner t c pincite estate of van anda v commissioner t c pincite petitioner provided no documentary_evidence concerning srg corp ’s creditworthiness as of date when she executed the line of credit the company was clearly solvent in mid-2007 when ucb an unrelated lender provided mortgage and construction financing but the real_estate market had declined by date ms lembi who had agreed in date to invest dollar_figure million in exchange for a equity_interest rescinded her commitment just four weeks later mr shaw testified that srg corp had to defer payments on the mortgages underlying its rental properties so that it could make payments to ucb on the shaw plaza loans thus both petitioner’s and mr shaw’s testimony indicated that srg corp was facing financial difficulty even before petitioner began to advance funds despite the company’s questionable financial status petitioner did not request collateral nor did she insist on financial covenants that would condition future line-of-credit advances on the company’s adherence to specified income net_worth or debt-to-equity benchmarks rather she extended an open-ended unsecured line of credit that did not require repayment of any interest or principal for two years there was no evidence that a third-party lender in date would have extended credit to srg corp on comparable terms petitioner’s behavior over the course of was likewise inconsistent with what one would expect from a third-party lender srg corp ’s finances became more precarious during the second half of the year yet rather than moderate her advances petitioner left the spigot open she advanced dollar_figure or approximately of the total after date and she advanced dollar_figure during november and date shortly before she allegedly became certain that srg corp would never be able to repay her a third-party lender with perfect knowledge of the company’s finances--which petitioner as its bookkeeper had-- would not have been so generous petitioner’s behavior at the end of is similarly at odds with the conduct of a bona_fide lender she made no serious effort to obtain repayment of the alleged loan orally requesting repayment of at most dollar_figure she pursued no other collection actions she did not send a letter demanding payment she did not contact an attorney and she did not file suit we believe that a creditor with a genuine expectation of repayment would have acted more aggressively to collect the dollar_figure at stake petitioner urges that the advances should be respected as a loan because loan formalities were duly observed we recognize that the line of credit took the form of a written debt_instrument but because family members are free to document a transaction among themselves in any manner they choose the form selected has little probative force the line of credit had a stated_interest rate and maturity_date but this likewise proves little because no interest or principal was ever paid in any event we may look behind the loan documentation to apprehend the true nature of the transaction as we have concluded above no outside lender animated by a genuine desire for repayment would have behaved as did petitioner during the life of the alleged loan see fin hay realty co v united_states f 2d pincite we accordingly find that petitioner has failed to meet her burden of proving that her advances to srg corp constituted a bona_fide debt that arose from a debtor-creditor relationship because petitioner as srg corp ’s bookkeeper was fully aware that the corporation was unable to pay its bills as they became due she could not have had a reasonable expectation of repayment see cma consol inc v commissioner t c m cch pincite the line of credit was therefore not a bona_fide loan capable of generating a worthless_debt deduction under sec_166 or d b worthlessness in assuming arguendo that a bona_fide debt existed we conclude that petitioner failed to establish worthlessness in petitioner bears the burden to show that her loan had become totally worthless in the year for which she claimed the bad_debt deduction under sec_166 see rule a 77_tc_582 there is no standard test or formula for determining worthlessness see 280_us_445 where circumstances indicate that a debt is worthless and uncollectible and that legal action to enforce payment would in all probability not result in the satisfaction of execution on a judgment the facts are sufficient to establish worthlessness sec_1_166-2 income_tax regs our determination whether a debt is wholly worthless is based on all the facts and circumstances including the financial condition of the debtor sec_1_166-2 income_tax regs a taxpayer generally must show identifiable events to prove worthlessness in the year claimed am offshore inc v commissioner 97_tc_579 objective indicia may include a decline in the debtor’s business a decline in the value of the debtor’s assets the overall business climate serious financial reverses suffered by the debtor the debtor’s earning capacity events of default insolvency of the debtor the debtor’s refusal to pay actions taken by the creditor to pursue collection and subsequent dealings between the creditor and debtor id pincite no single factor is conclusive id pincite the mere fact that a business is in decline that it has failed to turn a profit or that the debt obligation is difficult to collect is insufficient to prove that the debt has become worthless 106_tc_312 aff’d without published opinion 121_f3d_723 11th cir this is especially true where the debtor continues as a going concern with the potential to earn a future profit 620_f2d_1176 6th cir aff’g 68_tc_213 petitioner’s and her brother’s testimony suggested that the line of credit may have lost value during but without testimony from a disinterested party or documentary_evidence to corroborate the claim this testimony is insufficient to discharge petitioner’s burden of proving that the debt had become wholly worthless by the end of that year having full access to the financial records of srg corp petitioner reviewed them and allegedly formed an opinion that her debt had become worthless but none of the financial documents petitioner examined are in the record for us to make an independent determination of the company’s net_worth and ability to pay at yearend there is no evidence showing the alleged debtor’s cashflow or earnings and no evidence to assist us in determining whether its aggregate liabilities exceeded the value of its assets no event of default occurred during indeed no principal or interest payment was due until we decline to accept the unsupported opinion of petitioner alone as proof that the alleged debt was worthless at yearend see 53_tc_491 aff’d 467_f2d_47 9th cir in the absence of any records evidencing the borrowing entity’s actual financial condition petitioner’s claim ultimately rests on her subjective opinion that she would never be repaid given the family context in which this transaction occurred the evidence suggests that she reported the debt as worthless at yearend not because she genuinely believed that she would never be repaid but because she hoped to secure an dollar_figure capital_loss to offset against the million- dollar capital_gain that she was required to report for that year in sum even if petitioner had proven that her advance of funds to srg corp was a bona_fide loan we conclude that she has failed to prove that the loan was totally worthless in petitioner therefore is not entitled to a bad_debt deduction under sec_166 iii addition_to_tax and penalty a addition_to_tax under sec_6651 sec_6651 provides for an addition_to_tax of of the tax required to be shown on a return for each month or fraction thereof for which there is a failure_to_file the return not to exceed in toto the penalty_period commences the first day after the return is due taking into account extensions of time to file and ends when the commissioner actually receives the delinquent_return see sec_6651 revrul_73_133 1973_1_cb_605 when a return is required to be filed on or before a prescribed date and the return is delivered by u s mail after that date the date of the u s postmark is deemed the date of delivery sec_7502 to take advantage of this timely mailing timely filing rule the taxpayer must demonstrate that the return was actually mailed on or before its due_date see 92_tc_342 aff’d 898_f2d_50 5th cir see generally 67_tc_176 discussing timely mailing timely filing rule aff’d in part 571_f2d_174 3d cir petitioner timely requested and was granted an extension of time to file her income_tax return with the extension her return was due on date her return indicates that it was signed on date however the return was date-stamped by the service_center in fresno as having an envelope postmark date of date respondent has thus borne his burden of production that the return was not timely filed under precedents from the court_of_appeals for the ninth circuit to which this case is appealable absent stipulation by the parties otherwise see sec_7482 a taxpayer may present forms of proof other than a certified or registered mail receipt to establish that a return was timely mailed see 966_f2d_487 9th cir but see me med ctr v united_states 675_f3d_110 1st cir noting circuit split on this issue petitioner appears to argue that she satisfied the timely mailing timely filing rule testifying that she thought she mailed it on the deadline the 15th she apparently did not mail the return herself but asked someone else to mail it and that person did not testify no one else testified as to when the return was mailed petitioner’s assertion that her return was mailed on october is controverted by the date stamp affixed to the return in the ordinary course of business by the fresno irs service_center which shows a postmark date of october see b d morgan co v commissioner tcmemo_1988_569 taxpayer who does not use registered or certified mail assumes risk of late delivery sec_301 c iii proced admin regs a taxpayer’s uncorroborated testimony of mailing is insufficient to prove timely filing 43_fedclaims_92 n even in jurisdictions such as the eighth and ninth circuits which allow circumstantial evidence to create a presumption of receipt plaintiff’s uncorroborated testimony of mailing is insufficient to prove timely filing aff’d without published opinion 230_f3d_1383 fed cir petitioner presented no evidence of actual mailing on october and suggested no reason to believe that the service center’s date stamp showing october as the envelope postmark date was incorrect petitioner accordingly may not rely on the timely mailing timely filing rule failure_to_file a tax_return on or before the prescribed due_date renders the taxpayer liable for the addition_to_tax unless she shows that such failure was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 114_f3d_366 2d cir aff’g tcmemo_1995_547 sec_301_6651-1 proced admin regs failure_to_file a tax_return on time is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs petitioner offered no evidence that she was unable to file her return by october although she testified that she relied on someone else to file it there was no evidence that this person was a tax professional in any event reliance on a tax professional cannot constitute reasonable_cause for a late filing where as here the return’s due_date is obvious to the taxpayer see boyle u s pincite we accordingly sustain respondent’s imposition of the addition_to_tax under sec_6651 b accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on any underpayment attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax sec_6662 and b and an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on a return for a taxable_year sec_6662 only one accuracy-related_penalty may be imposed for a given portion of an underpayment even though that portion implicates more than form of misconduct described in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to this penalty sec_7491 respondent’s notice_of_deficiency whose determinations we have sustained determined an underpayment due to an understatement of income_tax in excess of dollar_figure and of the total_tax required to be shown on petitioner’s return respondent has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith the decision whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the taxpayer’s effort to assess her proper tax_liability id other circumstances include the experience knowledge and education of the taxpayer as well as the extent to which the taxpayer reasonably and in good_faith relied on the advice of a competent professional tax adviser sec_1_6664-4 income_tax regs see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner did not show that she relied on the advice of a tax professional in claiming a worthless_debt deduction for she testified that she prepared her return using turbotax with the help of a friend who she thought might be a c p a assuming arguendo that her friend was a competent tax professional we find no evidence that petitioner fully disclosed the facts surrounding the line of credit and was advised that a worthless_debt deduction could properly be claimed for nor are we convinced that petitioner otherwise made a good-faith effort to ascertain her proper tax_liability she may reasonably have believed that the note she signed in date which was denominated a loan would be treated as a loan for tax purposes but we are unpersuaded of the reasonableness and genuineness of her belief that the loan was totally worthless as of yearend as the chief financial officer of the alleged borrowing entity she was the custodian of its books_and_records these books_and_records if produced at trial could have demonstrated--if that were the case--that the company was insolvent or otherwise unable to repay the loan petitioner’s failure to produce these records at trial or to respondent before trial creates an inference that the records would not have been helpful to her position see 6_tc_1158 aff’d 162_f2d_513 10th cir under these circumstances we are unable to conclude that she acted in good_faith when claiming the worthless_debt deduction we accordingly sustain respondent’s determination of the accuracy-related_penalty we have considered all of petitioner’s arguments in reaching our conclusions and all arguments not discussed herein have been rejected as moot irrelevant or without merit to reflect the foregoing respondent decision will be entered for
